DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 5 and 7-14 are pending as amended on 7/14/2022.
Claims 9-14 stand withdrawn from consideration.
The new grounds of rejection set forth below are necessitated by Applicant’s amendment filed on 7/14/22. In particular, claim 5 has been amended to recite that the R groups are substituted or non-substituted, which was not previously presented. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Specification
The substitute specification filed 7/14/2022 has not been entered because the legibility of some of the images, particularly the subscripted numbers, remains poor. See, for example, the subscripts in the structures in [0052]. Applicant is required to ensure that all of the images throughout the specification, particularly all of the subscripted numbers, have sufficient legibility to be photocopied and scanned, and electronically reproduced by use of digital imaging and optical character recognition. 
Additionally, it appears that a corrected structural formula was inserted in paragraph 33, but it does not appear that the erroneous structural formula was deleted. 
A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because the legibility of the images needs to be improved. Furthermore, because the specification filed 7/14/2022 has not been entered, amendments remain required to correct the errors in structural formulas as noted in paragraph 4 of the action mailed 6/22/22, and further in paragraphs [0005] and [0029].
A substitute specification must not contain new matter. The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 7 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 has been amended to recite that the R groups are “substituted or non-substituted.” 
The specification as filed describes embodiments wherein each of the R groups have a side chain which includes one or more substituents selected from -F, -C2xH2x+2 and -CF3 [0008]. In contrast, amended claim 5 is not limited to any particular substituent(s) on the R groups, and therefore claim 5 encompasses polyimides according to the recited formula wherein the R groups can be generally substituted with any possible substituent (which is not described in the original specification).
Because claim 5 (and claims 7 and 8, due to their dependence upon claim 5) are not commensurate in scope with the disclosure in the original specification, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. Claims 5, 7 and 8 therefore fail to comply with the written description requirement of 35 U.S.C. § 112(a).


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites that a side chain of each R group further comprises one or more substituents selected from -F, -C2xH2x+2 and -CF3. 
As written, claim 8 requires that each R group must have a side chain, and each side chain must have a substituent selected from -F, -C2xH2x+2 and -CF3. However, this interpretation is inconsistent with the fact that the only structure disclosed in the specification as filed which has a substituent as recited in claim 8 is:

    PNG
    media_image1.png
    131
    232
    media_image1.png
    Greyscale
 
The structure shown above does not have a side chain. Rather, the structure above corresponds to the first recited structure for instant R2: 
    PNG
    media_image2.png
    148
    269
    media_image2.png
    Greyscale
,
and has a substituent as recited (-CF3) attached directly to the recited R2 group, rather than to a side chain on the R2 group.
In view of the inconsistency between the claimed subject matter and the specification disclosure, it is unclear whether claim 8 requires the recited substituents to be attached to a side chain on the R groups, or, whether claim 8 requires the recited substituents to be attached directly to an R group structure.  If Applicant did not intend claim 8 to require the substituents to be attached to a side chain (i.e., if the claim was intended to encompass the structure having CF3 groups as shown above which was copied from the specification), Applicant may wish to consider amending claim 8 to delete “a side chain of” from the first line of the claim.

Conclusion
Claims 5, 7 and 8 remain free of prior art for the reasons set forth in paragraphs 23-27 of the action mailed 6/22/2022. Applicant has amended claim 5 to include the subject matter of claim 6, which was previously indicated as being free of prior art. The claims are not presently in condition for allowance in view of the rejections under 35 USC 112 above. 
As noted in the restriction requirement mailed 5/26/22 (paragraphs 14-15), once product claims are found allowable, withdrawn process claims that include all the limitations of the allowable product claims will be considered for rejoinder. In the interest of compact prosecution, Application may wish to review withdrawn process claims prior to the subsequent response to confirm that the claims meet all criteria for patentability. For example, in addition to ensuring claims 9 and 14 are amended analogously to claims 5 and 8 to address the rejections under 35 USC 112, Applicant should consider amending withdrawn independent claim 9 to include the limitations of claim 11, as the limitations of claim 11 are included in independent product claim 5. Additionally, the sixth line of claim 9 supposedly recites a structural formula of a “polyamic acid,” yet the formula shown is a polyimide. Applicant may wish to replace the formula in line 6 of claim 9 with a polyamic acid formula, such as shown in [0045] of the specification. 
Finally, claim 13 should be amended for clarity, as it is not clear whether the claim is limited to methods wherein a combination of two different solvents must be used, or whether the claim encompasses methods wherein a single recited solvent is used. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766